Exhibit 10.6A

CHOICE HOTELS INTERNATIONAL, INC.

2006 LONG-TERM INCENTIVE PLAN

AMENDMENT

The Plan is hereby amended, effective January 1, 2009, as follows:

1. Section 2.34 of the Plan is hereby amended in its entirety to read as
follows:

2.34 Stock Unit Award. Stock Unit Award means Stock Units awarded to a
Participant under Article VIII.

2. Section 3.01(a) of the Plan is hereby amended in its entirety to read as
follows:

(a) Subject to the provisions of Section 11.01, the maximum number of Shares for
which Awards may be granted (or which may be issued in settlement of Phantom
Shares) pursuant to this Plan is three million two hundred thousand 3,200,000)
Shares.

3. Section 10.01 of the Plan is hereby amended in its entirety to read as
follows:

10.01 Deferral Elections.

(a) To the extent permitted in the Agreement or by the Committee, a Participant
may elect to defer payment of all or any portion of an Award (other than an
Option or SAR). Such election shall be made at such time and upon such terms as
the Committee may establish in accordance with Section 409A of the Code (and any
regulations thereunder). Notwithstanding the terms of any Agreement to the
contrary, such an election may only be made in the following circumstances:

(i) A Participant may elect to defer payment of an Award within thirty (30) days
of the date of grant, provided that the election (A) is made more than one
(1) year prior to the date any portion of the Award becomes vested, and
(B) meets such other or different requirements as may be determined by the
Committee to be necessary to comply with Section 409A of the Code (and any
regulations thereunder); and

(ii) A Participant may elect to further defer the date when the payment of an
Award is to be made, provided that: (A) the election is made more than one
(1) year prior to the date payment is otherwise scheduled to begin; (B) the
election does not become effective for twelve (12) months; (C) the date on which
payment is to be made is delayed for at least five (5) years following the date
payment is otherwise scheduled to begin; and (D) the election meets such other
or different requirements as may be determined by the Committee to be necessary
to comply with Section 409A of the Code (and any regulations thereunder).

 

1



--------------------------------------------------------------------------------

(b) Notwithstanding the terms of any Agreement to the contrary, the distribution
of any Awards subject to Section 409A of the Code shall be made in accordance
with Section 409A (and any regulations thereunder). For any such distribution to
be made upon the Participant’s termination, “termination of employment” and like
terms shall have the same meaning as “separation from service” under
Section 409A (and any regulations thereunder). Except as otherwise provided in
the deferral election or the Agreement, any such distribution that is to be made
upon termination shall be made within ninety (90) days of such termination;
provided, that if the Participant is a “specified employee” within the meaning
of Section 409A (as determined by the Company or its delegate), any such
distribution shall not be made until expiration of the 6-month period following
the Participant’s termination (or, if earlier, the Participant’s death).

(c) Notwithstanding any other provision of the Plan to the contrary, a
Participant may, to the extent permitted by the Company consistent with
Section 409A of the Code, elect to pay any required employment taxes (and any
resulting income taxes) that arise as of the date of deferral (or, if later,
vesting) hereunder either (i) by direct payment or (ii) through the withholding
of such amounts from nondeferred Awards or other compensation due the
Participant. In the alternative, the Company may, in its sole discretion, offset
such taxes against the Participant’s deferred Award to the extent permitted
under Treas. Reg. Section 1.409A-3(j)(4) or other applicable regulations under
Section 409A.

4. Section 11.01 of the Plan is hereby amended in its entirety to read as
follows:

11.01. Adjustments for Changes in Capital Structure. The maximum number of
Shares as to which Awards may be granted under this Plan, the annual Award
limits and the terms of any outstanding Award shall be automatically adjusted
proportionately in the event that (i) the Company (A) effects one or more
dividends or distributions of securities, property or cash (other than regular,
quarterly cash dividends), stock split-ups, subdivisions or consolidations of
Stock or (B) engages in a reorganization, reclassification or spin-off or
(ii) there occurs any other event or transaction that affects the number or kind
of Shares outstanding, which the Committee determines that such adjustments are
necessary or appropriate to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Any adjustments
required hereunder for Options may be made in accordance with Section 424(a) of
the Code and/or Section 409A of the Code, or, except as otherwise expressly
provided in this Plan, may be designed to treat the Shares available under the
Plan and subject to Awards as if they were all outstanding on the record date
for such event or transaction or to increase the number of such Shares to
reflect a deemed reinvestment in Shares of the amount distributed to

 

2



--------------------------------------------------------------------------------

the Company’s securityholders. Notwithstanding the foregoing or the terms of any
Agreement to the contrary, any adjustments required hereunder for any Award
shall, to the extent necessary to comply with Section 409A of the Code, be made
in accordance with Section 409A (and any regulations thereunder).

5. The last sentence of Section 12.01 is hereby amended in its entirety to read
as follows:

Notwithstanding the foregoing or the terms of any Agreement to the contrary, any
Award to which Section 409A of the Code applies may only be paid upon a Change
of Control to the extent that the Change of Control event qualifies as such
under Section 409A (and any applicable regulations thereunder).

6. The last sentence of Section 12.02(a) of the Plan is hereby amended by the
addition of the following new sentence at the end thereof:

Notwithstanding the foregoing or the terms of any Agreement to the contrary, any
Award to which Section 409A of the Code applies may only be paid hereunder to
extent permitted under Treas. Reg. Section 1.409A-3(c) (or other applicable
regulation under Section 409A). Any such payment shall be made within ninety
(90) days of the date of termination; provided, that if the Participant is a
“specified employee” within the meaning of Section 409A (as determined by the
Company or its delegate), any such payments shall not be made until the
expiration of the 6-month period following the Participant’s termination (or, if
earlier, the Participant’s death). For purposes of the foregoing, “termination
of employment” and like terms shall have the same meaning as “separation from
service” under Section 409A (and any regulations thereunder).

7. Section 12.02(c) of the Plan is hereby amended in its entirety to read as
follows:

For purposes of this Section, “good reason” shall mean (i) a material reduction
in the scope of a Participant’s authority, position, title, functions, duties or
responsibilities, (ii) a material relocation of a Participant’s office location
to a location more than 25 miles from the Participant’s prior principal place of
employment, (iii) a material reduction in a Participant’s base salary, (iv) a
material change in the Company’s annual bonus program adversely affecting the
Participant, or (v) a material reduction in the other employee benefits provided
to a Participant.

8. Section 12.03 of the Plan is hereby amended by the addition of the following
new sentence at the end thereof:

Notwithstanding the foregoing or the terms of any Agreement to the contrary, to
the extent that Section 409A of Code applies, the amount of the gross-up
(a) shall not exceed the amount permitted under Treas. Reg.
Section 1.409A-3(i)(1)(v) (or any other applicable regulation under
Section 409A) and (b) shall be paid as soon as administratively feasible, but in
no event later than the end of the Participant’s tax year next following the
Participant’s taxable year in which the Participant remits the related taxes.

 

3



--------------------------------------------------------------------------------

9. Section 13.09 of the Plan is hereby amended by the addition of the following
new sentence at the end thereof:

To the extent applicable, the Plan and all Agreements are intended to comply
with the distribution and other requirements under Section 409A of the Code and
shall, to the maximum extent possible, be interpreted and applied consistent
with Section 409A (and any regulations thereunder). To the extent necessary, the
Committee may reform any such Agreement to the extent it determines that the
Agreement does not comply with Section 409A.

 

4